CONSULTING AGREEMENT
 
THIS CONSULTING AGREEMENT (herein the "Agreement") is entered and is effective
as of SEPTEMBER 15, 2010, by and between THE DETTMAN GROUP, LLC, a California
limited liability company (herein "Dr. Gadget®"), and CONO ITALIANO, INC. a
Nevada Corporation (herein "CONO ITALIANO"), and both referred to collectively
as the "Parties", who agree as follows:
 
    1. PARTIES.
 
        (a) CONO ITALIANO is in the business of "ON THE GO" food manufacturing
sales and distribution.
 
        (b) Dave Dettman AKA Dr. Gadget.® Dr. Gadget® is in the business of
advertising, consulting and promoting products and providing entertainment
services featuring live and recorded performances by way of television and
radio, conducting seminars, and workshops in the field of product development.
"Dr. Gadget®" is a registered trademarks of The Dettman Group, LLC. Dave Dettman
is the entertainment personality known as Dr. Gadget®.
 
    2. ENGAGEMENT. CONO ITALIANO hereby retains Dr. Gadget® to provide strategic
marketing assistance and consulting, for the presentation of the CONO ITALIANO
PRODUCT LINE pursuant to this Agreement.
 
    3. TERM. The term of this agreement is for one hundred eighty days (180
days), with a ninety day (90) review of services allowing either party to
terminate this agreement on the (90th) day.
 
    4. COMPENSATION.
 
    In consideration for the services provided by Dr. Gadget®, CONO ITALIANO
shall:
 
        (a) Pay Dr. Gadget® the sum of Seventy Five Hundred Dollars ($7,500.00)
monthly due on or before the 15th of each month during the term of this
Agreement, payable on the date of execution of this agreement; and
 
        (b) For any futures sales, commissions and or performance bonus
compensation this shall be determined by the CONO ITALIANO to pay Dr.
Gadget® this sum shall be determined at a later date and be mutually agreed on
by all parties.
 
        (c) CONO ITALIANO understands that this consulting agreement does not
include the on air representation of Dr. Gadget®, said services are not included
in this agreement.
 
    5. EXPENSES. In addition to the compensation set forth in Section 4 above,
CONO ITALIANO shall agree to reimburse Dr. Gadget all pre approved expenses
incurred by Dr. Gadget for travel and hotel if determined necessary to and from
said travel expense shall be determined by which city Dr. Gadget is located in
at time of expense.
 

--------------------------------------------------------------------------------




6.           MISCELLANEOUS.
 
        (a) Entire Agreement. This Agreement constitutes the entire agreement
among the parties hereto with regard to the subject matter hereof, and
supersedes all previous negotiations, agreements and commitments in respect
thereto, and shall not be released, discharged, changed or modified in any
manner, except by an instrument signed by a duly authorized officer or
representative of each of the parties hereto. No oral explanation or oral
information by any of the parties hereto shall alter the meaning or
interpretation of this Agreement.
 
        (b) Governing Law. This Agreement and the validity and interpretation of
each clause and part thereof shall be construed and enforced in accordance with
and governed by the laws of the State of New Jersey.
 
        (c) Construction. Each of the parties hereto has cooperated in the
drafting and preparation of this Agreement. In construing this Agreement, none
of the parties hereto shall have any term or provision construed against such
party solely by reason of such party having drafted the same.
 
        (d) Notices. All notices to be given hereunder shall be in writing and
personally delivered (including by a nationally recognized one-day-delivery
courier service) or sent by registered or certified mail, return receipt
requested, postage prepaid, to the addresses set forth below or to such other
address as so notified in writing by the parties. If any of the parties hereto
has changed its address, a written notice thereof shall be given to the other
party hereto pursuant to this Section 7(d). All notices shall be deemed to have
been given on the earlier of the date of personal delivery or on the fourth
(4th) day following deposit in the United States mail.
 

  if to: Cono Italiano, Inc.         Attn: Mitchell Brown     Cono Italiano,
Inc.     10 Main street,     Keyport, NJ 07735         If to Dr. Gadget®     The
Dettman Group, LLC   Attn: David Dettman     The Dettman Group LLC    
31521 Rancho Viejo Road, Suite #102-B
San Juan Capistrano, CA 92675

 

--------------------------------------------------------------------------------


 
        (e) Successors. Subject to Section 5 above, this Agreement is binding
upon and shall inure to the benefit of the parties hereto and their respective
agents, employees, representatives, administrators, attorneys, shareholders,
officers, directors, divisions, affiliates, partnerships, partners, joint
venturers, parent and/or subsidiary corporations, assigns, heirs, and successors
in interest.
 
        (f) Counterparts. This Agreement may be executed in counterparts. When
each party hereto has signed and delivered at least one such counterpart, each
counterpart shall be deemed an original, and, when taken together with other
signed counterparts, shall constitute one agreement which shall be binding upon
and effective as to all parties hereto. No counterpart shall be effective until
all parties hereto have executed and exchanged an executed counterpart hereof.
 
Executed on and by:
 

  "CONO ITALIANO"          
CONO 1TALIANO, INC.,
a NEVADA CORPORATION
         
Dated: 09/13/2010
By:
/s/ Mitchell Brown     Its: CEO          

 

  "Dr. Gadget®"          
THE DETTMAN GROUP LLC,
a California limited liability company
         
Dated: 09/13/2010
By:
/s/ David Dettman     Its: Manager          
Dated: 09/13/2010
/s/ David Dettman     David Dettman, individually  